NO. 07-06-0103-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                                AUGUST 29, 2006
                         ______________________________

           RICHARD DEBENEDETTO AND WIFE, TINA DEBENEDETTO
      INDIVIDUALLY AND AS NEXT FRIENDS OF BABY GIRL DEBENEDETTO
           AKA ELIZABETH G. DEBENEDETTO, A MINOR, APPELLANTS

                                           V.

             BAPTIST/ST. ANTHONY’S HOSPITAL CORPORATION DBA
              BAPTIST/ST. ANTHONY’S HEALTH SYSTEM, APPELLEE
                     _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 91,811-E; HONORABLE ABE LOPEZ, JUDGE
                       _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      On August 15, 2006, the appellants filed a Motion to Dismiss Appeal. No decision

of this Court having been delivered to date, we grant the motion. Accordingly, the appeal

is dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith. Tex. R. App. P. 42.1.



                                                James T. Campbell
                                                    Justice